EXHIBIT 10(cj) National Western Life Insurance Company Executive Officer Bonus Program SECTION 1 OBJECTIVE The objective of this National Western Life Insurance Company Executive Officer Bonus Program (the “Plan”) is to attract and retain the best available executive officers to be responsible for the management, growth, and success of the business, and to provide an incentive for such individuals to exert their best efforts on behalf of the Company and its shareholders.The Company intends that all Awards payable or provided for under this Plan be considered “qualified performance-based compensation” within the meaning of Code section162(m), and this Plan shall be interpreted accordingly. SECTION 2 DEFINITIONS The following words and phrases, when used herein, shall have the following meanings unless a different meaning is plainly required by the context: 2.1“Award” means, as to any Performance Period, the actual award (if any) payable to a Participant for the Performance Period.The actual award is determined by the Payout Formula for the Performance Period, subject to the Committee’s authority under Section3.3 to reduce or eliminate the award otherwise determined by the Payout Formula. 2.2“Board” means the Board of Directors of the Company. 2.3"Change in Control" shall mean, after the effective date of the Plan, the occurrence of any one or more of the events described below: (a)Any "person," as such term is used in sections 13(d) and 14(d) of the Exchange Act (other than the Company, any trustee or other fiduciary holding securities under any employee benefit plan of the Company, or any company owned, directly or indirectly, by the shareholders of the Company in substantially the same proportions as their ownership of stock of the Company), is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the Company representing fifty percent (50%) or more of the combined voting power of the Company's then outstanding securities; (b)During any period of two (2)-consecutive years, individuals who at the beginning of such period constitute the Board cease for any reason to constitute at least a majority thereof, unless the election by the Board or the nomination for election by the Shareholders was approved by a vote of at least two-thirds (2/3) of the directors then still in office who either were directors at the beginning of the two (2)-year period or whose election or nomination for election was previously so approved; 1 (c)The shareholders of the Company approve a merger or consolidation of the Company with any other corporation, other than a merger or consolidation that would result in the voting securities of the Company outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) more than fifty percent (50%) of the combined voting power of the voting securities of the surviving entity outstanding immediately after such merger or consolidation; provided, however, that a merger or consolidation effected to implement a reorganization, recapitalization, or similar transaction in which no "person" acquires more than twenty percent (20%) of the combined voting power of the Company's then outstanding securities shall not constitute a Change in Control of the Company; or (d)The shareholders of the Company approve a plan of complete liquidation of the Company or an agreement for the sale or disposition by the Company of all or substantially all of the Company's assets. 2.4“Code” means the Internal Revenue Code of 1986, as amended, including the valid regulations promulgated pursuant thereto. 2.5“Committee” means the Compensation and Stock Option Committee of the Board, which shall consist of two or more qualified members of the Board.The members of the Committee shall be “non-employee directors” within the meaning of Rule16b-3 under the Securities Exchange Act of 1934, as amended; shall be “outside directors” within the meaning of Code section162(m); and, to the extent required to satisfy applicable requirements of the Listing Standards, shall satisfy the independence requirements of such Listing Standards.Notwithstanding the foregoing, the failure of a Committee member to qualify as a “non-employee director” or “outside director” or to satisfy such Listing Standards shall not invalidate the payment of any Award under the Plan. 2.6“Company” means National Western Life Insurance Company, a Colorado corporation, and any successor thereto. 2.7“Covered Employee” means a person designated by the Committee as likely to be a “covered employee” (as such term is defined under Code section162(m)) with respect to a given fiscal year of the Company for which or in which an Award is payable.An employee of the Company may be designated as a Covered Employee hereunder even if the employee is in fact not a “covered employee” for purposes of Code section 162(m). 2.8“Determination Date” means as to any Performance Period, (a)the first day of the Performance Period or (b)if later, the latest date possible that will not jeopardize any Awards for that Performance Period from constituting qualified performance-based compensation under Code section162(m). 2 2.9“Disability” means an inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration, as determined by the Committee in its discretion. 2.10“Exchange Act” means the Securities Exchange Act of 1934, as amended. 2.11“Listing Standards” shall mean the applicable listing standards of the NASDAQ Stock Market (“NASDAQ”) or, if the stock of the Company is not listed on the NASDAQ, of any exchange or self-regulatory organization on which such stock is then listed. 2.12“Participant” means, as to any Performance Period, a Covered Employee who has been selected by the Committee for participation in the Plan for that Performance Period. 2.13“Payout Formula” means, as to any Performance Period, the objective formula, standard, or payout matrix established by the Committee pursuant to Section3.2(a)(ii) for purposes of determining the amount of the Awards (if any) to be paid to Participants based solely upon the attainment of the designated Performance Goal(s) for such period.The formula, standard, or matrix may differ from Participant to Participant, but must be sufficiently objective so that a third party with knowledge of the relevant performance results could calculate the amount of the Award with respect to each Participant. 2.14“Performance Goal” means the level of attainment by the Participant(s) of the performance measure(s) designated by the Committee for a Performance Period pursuant to Section 3.2(a)(i).Unless amended with any required shareholder approval in accordance with Section 7.1, performance measures which may serve as determinants of Performance Goals shall be limited to the following measures (which may relate to the Company and/or one or more business units, divisions or subsidiaries and which may be adjusted in accordance with Section 3.2(c)): (a)sales (net placed annualized target premium for life business and total placed premium for annuity business); (b)net sales; (c)expense management (ratio of actual Company expenses (excluding bonuses and, for Participants who are domestic marketing officers, excluding agent health claims, agent reserve balance changes, and sales conference expenses and, for Participants who are international marketing officers, excluding sales conference expenses) to a sales unit of production); (d)GAAP profitability (the Company’s GAAP operating earnings (net of federal income taxes and excluding realized gains and losses on investments) for the
